Case: 2:18-cv-00736-MHW-EPD Doc #: 120 Filed: 04/17/20 Page: 1 of 4 PAGEID #: 1979




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 Brian Garrett, et al.,

               Plaintiffs,                    Lead Action 2:18-cv-692

       v.                                     Judge Michael H. Watson

 The Ohio State University,                   Chief Magistrate Judge Deavers

               Defendant.

                                       ORDER

       In the past few months, this case and the consolidated and related cases

 thereto have started to veer into two distinctly separate tracks. About half of the

 Plaintiffs have reached a tentative settlement agreement with The Ohio State

 University. But the remainder of Plaintiffs have voiced frustration with the

 mediation process and have asked this Court to reinstate a case schedule. Until

 recently, however, the Court had not received word from the mediator that the

 situation warranted parallel mediation and litigation efforts. Having now been so

 informed by the mediator, the Court PARTIALLY LIFTS the mediation stay and

 ORDERS the following:

       1. Case Numbers 2:19-cv-2237, 2:19-cv-1911, 2:19-cv-5418, 2:19-cv-

            3165, 2:19-4397, 2:19-cv-4624, 2:19-cv-4634, 2:19-cv-5551, 2:20-cv-

            1188, 2:19-cv-2429, 2:20-cv-1385, and 2:19-cv-4433 (“settling cases”)

            shall be unconsolidated with Case Number 2:18-cv-692 and
Case: 2:18-cv-00736-MHW-EPD Doc #: 120 Filed: 04/17/20 Page: 2 of 4 PAGEID #: 1980




          consolidated with each other. Case Number 2:19-cv-2237 will be the

          new lead case.

       2. Any Plaintiffs from any settling case that do not wish to join the

          settlement (“non-joining Plaintiffs”), and who wish to continue with

          litigation, shall file a new Complaint within the timeframe set forth

          below.

             a. To the extent such non-joining Plaintiffs are represented by the

                same counsel, all non-joining Plaintiffs represented by that

                counsel shall be joined together in a single new complaint. Non-

                joining Plaintiffs who are currently represented by different

                counsel of record are permitted, but not required, to join together

                in a Complaint. In other words, the Court envisions no more than

                one new Complaint by each set of non-joining Plaintiffs who are

                represented by the same group of attorneys.

       3. All cases that have not settled even in part (“non-settling cases”) shall

          be unconsolidated from Case Number 2:18-cv-692 and shall proceed

          simultaneously with litigation and continued mediation.

             a. The non-settling cases shall be listed as related but shall not be

                consolidated with one another.

             b. For administrative efficiency, each group of attorneys who

                represents multiple non-settling cases shall choose one of those

                case numbers in which to file an Amended Complaint that
Case: 2:18-cv-00736-MHW-EPD Doc #: 120 Filed: 04/17/20 Page: 3 of 4 PAGEID #: 1981




                incorporates all of the non-settling Plaintiffs whom that group of

                attorneys represents. Thereafter, the other case numbers

                currently represented by that group of attorneys shall be

                administratively closed without judgment.

             c. Non-settling cases that are currently represented by different

                attorney groups are permitted, but not required, to join together in

                an Amended Complaint.

             d. As with the settling cases that contain non-settling Plaintiffs, the

                goal of this Order is to reduce the amount of non-settling cases

                to, at most, one by each group of attorneys.

             e. Attorney groups who represent more than one current non-

                settling case and feel there is a need for that attorney group to

                maintain more than one non-settling case number shall move the

                Court to do so, explaining specifically why their numerous non-

                settling cases cannot be joined together.

       4. Amended Complaints shall be filed within twenty-one days of the date

          of this Order.

       5. Notwithstanding prior extensions of time, Defendant’s responsive

          pleading, and any subsequent briefing thereto, shall be filed within the

          time established in the Federal Rules of Civil Procedure and the

          Southern District of Ohio’s Local Rules.

       6. Nothing in this Order should be construed as an indication by the Court
Case: 2:18-cv-00736-MHW-EPD Doc #: 120 Filed: 04/17/20 Page: 4 of 4 PAGEID #: 1982




          that mediation efforts should cease. The Court fully expects the parties

          to continue their mediation efforts under the direction of Judge Barrett.

       IT IS SO ORDERED.



                                       ___/s/ Michael H. Watson____________
                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT
